Citation Nr: 1512305	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sinus condition.

2.  Entitlement to service connection for a stomach/esophageal disability, claimed as gastritis, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1989 to March 1990, and served on active duty from April 1990 to December 1997.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for stomach disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinus condition, diagnosed as allergic rhinitis, was not incurred in or otherwise a result of his active service.  


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the record reflects that the Veteran was mailed a letter in July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA.  

Further, the Board finds that the VA has satisfied its duty to assist under the VCAA.  The Veteran was afforded a VA examination in October 2014.  The Board finds that the examination was adequate for adjudication purposes.  In this regard, the examiner noted the Veteran's contentions; reviewed the case file and medical records; conducted a physical examination; and provided an opinion based on a totality of the facts.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the record reflects competent and credible evidence of a current disability - namely allergic rhinitis.  Next, there is evidence of an in-service incurrence.  In that regard, there is evidence that the Veteran was treated in-service for difficulty breathing.  

Having found that the Veteran has a current disability and suffered an in-service incurrence, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current allergic rhinitis is not related to service.

VA treatment records indicate that the Veteran was diagnosed with allergic rhinitis in 2005.  He was treated with flunisolide and loratadine.  

The Veteran was afforded a VA examination in October 2014 where the examiner noted the Veteran's history of intermittent nasal congestion and drainage which started around 1994 and the Veteran's recent and occasional usage of decongestant nasal sprays.  The examiner opined that the Veteran did not have a diagnosis of chronic sinusitis, but did have a diagnosis of mild allergic rhinitis.  The examiner opined that the Veteran's sinus disorder was less likely than not incurred in or caused by service.  He reasoned that the only apparent related complaint was a July 1994 service treatment note which shows complaints of "sinus problems i.e. stuffy nose" and it was implied that the symptoms occur at night were related to GERD.  He further reasoned that there was no indication of a chronic condition.   

The October 2014 examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the examiner's opinion to be of significant probative value.

The Board notes the Veteran's position that his allergic rhinitis is related to service.  The Veteran is competent to report his symptoms.  However, the evidence does not indicate that the Veteran is competent to diagnosis his symptoms or provide a nexus opinion.  Although the Veteran has been treated for allergic rhinitis since approximately 2005, there is no medical opinion of record which links this diagnosis to service.  Therefore, although the Veteran may have had complaints in service, the Board finds the examiner's opinion as to the etiology of the Veteran's current disability to be more probative.  

In sum, while the record shows that the Veteran had a breathing complaint in service, and has a diagnosis of allergic rhinitis post service, the preponderance of the evidence is against a finding that the current allergic rhinitis is related to service.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a sinus condition, diagnosed as allergic rhinitis, must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sinus condition is denied.  


REMAND

First, the Veteran was afforded a VA examination in October 2014 where the examiner opined that the Veteran did not have the disorder of gastritis, as that diagnosis must be made based on an upper gastrointestinal series (UGI) or an esophagogastroduodenoscopy (EGD).  The examiner noted that the Veteran's UGI in November 1995 was normal.  The examiner noted the Veteran's in-service abdominal wall pain complaints and a service treatment note which indicates a "rule out gastritis" diagnosis.  The examiner also noted a June 1994 diagnosis of gastroenteritis, which he explained was an acute infection unrelated to gastritis.  The examiner noted that the Veteran was diagnosed with gastroesophageal reflux disease (GERD), which itself could explain the Veteran symptoms, other than the abdominal wall pain, which is actually a musculoskeletal condition.  The examiner also noted that an EGD was not necessary to confirm the Veteran's condition because the Veteran did not have a stomach or duodenum condition, but an esophageal condition. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Here, the Veteran has claimed entitlement to service connection for gastritis.  He was subsequently given a VA stomach and duodenal examination where the examiner opined that the Veteran did not have a stomach disorder, but rather an esophageal disorder, GERD.  However, the examiner did not opine whether the Veteran's diagnosed GERD is at least as likely as not related to service.  If the Veteran's continuous symptoms since service can be attributed to GERD, then the Veteran would be eligible for service connection for GERD.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion which addresses this theory of entitlement.  

Second, the Veteran has complained of symptoms of abdominal pain and bloating since service.  The October 2014 examiner opined that the Veteran's GERD accounts for the Veteran's symptoms "other than the abdominal pain."  The examiner did not address whether the Veteran's abdominal pain can be attributed to an undiagnosed illness.  

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2014).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War and is in receipt of the Kuwait Liberation Medal.  Therefore, the Board finds that a remand is necessary to address whether the Veteran's continuous symptoms of abdominal wall pain can be attributed to an undiagnosed illness.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran. 

The examiner should provide an opinion regarding the following:  

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed GERD began in or is related to the Veteran's active duty service.

The examiner's attention is directed to the October 2014 examination report which noted the Veteran's symptoms and diagnosed the Veteran with GERD.  The examiner's attention is also directed to a July 1994 service treatment note which indicates that the Veteran had been treated for GERD for 6 weeks. 

(b)  The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms (of abdominal wall pain) are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness. 

(c)  If the Veteran's symptoms of abdominal wall pain are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


